Per Curiam.
Defendant was convicted in a non-jury trial of armed robbery. CL 1948, § 750.529 (Stat Ann 1968 Cum Supp § 28.797).
On appeal the sole issue raised for our consideration was whether there was sufficient evidence presented during the trial upon which the trial court could make a finding of guilt beyond a reasonable doubt.
An examination of the record discloses sufficient admissible testimony presented at trial for the fad finder to make a determination of guilt beyond a reasonable doubt.
Affirmed.
J. H. Gillis, P. J., and R. B. Burns and Kelley, JJ., concurred.